Citation Nr: 0211619	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  96-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a back disorder.

[The issues of entitlement to an evaluation in excess of 
50 percent for idiopathic seizures with depressive features 
and entitlement to a total rating for compensation based upon 
individual unemployability will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971 and from January 1972 to February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
back and leg disorders.

In October 1996, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In July 2000, the Board denied the claims for service 
connection for a back disorder and a bilateral leg disorder.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, the 
Secretary of VA filed a motion to vacate the Board decision 
and remand it for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Court granted the motion that same month, 
and the case has been returned to the Board for further 
appellate review. 

The Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 50 percent for 
idiopathic seizures with depressive features and entitlement 
to a total rating for compensation based upon individual 
unemployability.  When it is completed, the Board will 
provide notice of the development as required by law and 
allow the veteran to respond with additional evidence and/or 
argument.  The Board will then prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a 
current back disorder and service or the service-connected 
idiopathic seizures with depressive features.

2.  There is no competent evidence of a nexus between a 
current bilateral leg disorder and service or the service-
connected idiopathic seizures with depressive features.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, manifested to a compensable degree within one year 
following service, and is not proximately due to, the result 
of, or aggravated by the service-connected idiopathic 
seizures with depressive features.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2001); Allen v. Brown, 
7 Vet. App. 439 (1995).  

2.  A bilateral leg disorder was not incurred in or 
aggravated by service, manifested to a compensable degree 
within one year following service, and is not proximately due 
to, the result of, or aggravated by the service-connected 
idiopathic seizures with depressive features.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107; 38 C.F.R. §§ 3.307, 
3.309, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1996 rating decision on appeal, 
the March 1996 statement of the case, and the October 1996, 
November 1997, and February 2000 supplemental statements of 
the case, the RO informed the veteran of the evidence 
necessary to establish service connection for a back disorder 
and a bilateral leg disorder.  In the March 1996 statement of 
the case, the RO also included some of the pertinent 
regulations that applied to the veteran's claim's for service 
connection.  Correspondence copies of these determinations 
were mailed to the veteran and his accredited representative, 
The American Legion.  These determinations were not returned 
by the United States Postal Service as undeliverable, and 
thus the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

The Board is aware that the RO did not provide the veteran 
with the provisions of 38 U.S.C.A. § 1110 (West 1991) and 
38 C.F.R. § 3.310(a), which address service connection and 
secondary service connection.  However, the Board provided 
the veteran with those provisions in its July 2000 decision.  
Thus, that defect has been cured.  Also, the Board is aware 
that the Board (and the RO) denied the veteran's claims for 
service connection on the basis that they were not well 
grounded.  In the July 2000 decision, the Board explained why 
the claim was not well grounded-the veteran had not brought 
forth competent evidence of a nexus between the current back 
disorder and bilateral leg disorder and the veteran's service 
or a nexus between the current disorders and the veteran's 
service-connected idiopathic seizures with depressive 
features.  Therefore, the Board finds that although the Board 
denied the claim as not well grounded, the veteran has been 
notified of what evidence was necessary to substantiate his 
claims.

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for his 
back and legs at the VA facility in Gainesville, Florida.  
The record reflects that those records have been obtained and 
associated with the claims file.  The veteran stated he was 
in receipt of Social Security Administration disability 
benefits based upon his service-connected disability and the 
back and leg disorders.  The record reflects that the RO 
obtained the medical records that the Social Security 
Administration used in granting the disability benefits, 
which are part of the claims file.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for a back disorder or a bilateral leg disorder 
that have not been associated with the claims file.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Back disorder

The veteran is seeking service connection for a back 
disability.  He contends that his current back disorder was 
caused by falling down stairs during service in 1969 and by a 
workplace accident in 1972.  He asserts that his injuries 
from the 1972 accident were the result of his service-
connected seizure disorder, because he was having a seizure 
when the accident occurred, and the seizure prevented him 
from moving out of the way and avoiding injury.

The veteran's service medical records are silent for back 
injuries or complaints.  In January 1969 and December 1971 
reports of medical examination, clinical evaluations of the 
spine and other musculoskeletal system were normal.  On 
reports of medical history completed by the veteran in 
December 1971 (there were two), he denied any history of 
recurrent back pain.  

May 1976 and December 1976 VA hospitalization summary reports 
show a diagnosis of degenerative arthritis, but do not 
indicate a location of such arthritis.  On VA medical 
examination in June 1977, x-rays of the thoracic and lumbar 
areas of the veteran's spine were negative.  VA outpatient 
treatment notes from December 1977 reflected the veteran's 
report of a flare-up of low back pain.  During VA inpatient 
treatment from 1977 to 1979, the veteran reported persistent 
pain in his legs and lower back.  Diagnoses of "rule out 
ankylosing spondylitis" were entered.

A February 1984 VA hospitalization summary report shows a 
diagnosis of low back pain of unknown etiology.  An x-ray 
examination was reported as within normal limits.

VA medical records from February 1993 noted a decreased range 
of motion of the veteran's lumbar spine.  March 1993 x-rays 
of his lumbosacral spine revealed minimal hypertrophic 
changes, and very mild sclerotic changes at the right 
sacroiliac joint, described as minimal changes, consistent 
with the veteran's age.  In January 1994, the veteran was 
noted to have low back pain with straight leg raising.  In 
February 1994, a VA physician reported that the range of 
motion of the veteran's lumbar spine was to 75 degrees of 
flexion, 20 degrees of extension, and 20 degrees of lateral 
bending to each side.  X-rays of the lumbosacral spine showed 
no significant abnormality.  In May 1995, MRI showed 
degenerative joint disease of the lumbar and cervical areas 
of the veteran's spine.

In an October 1996 hearing at the RO, the veteran reported 
that he had injured his back during service in 1969, when he 
fell down some stairs.  He reported that he also had 
sustained back injuries on the job in 1972, when a log rolled 
onto him and he fell.  He reported that he did not jump out 
of the way of the log because he was having a petit mal 
seizure at the time, and the effects of the seizure made him 
unable to move at that moment.  He reported that the log hit 
him in the left leg and rolled over his left foot and ankle, 
and that he fell and landed on his left hip.  He reported 
that he currently had spasms in his lower back, with pain 
radiating into his left leg and into his right arm.  He 
reported that he had back pain after sitting in one position 
for twenty minutes or longer.  

VA treatment records from 1997 and 1998 show reports of 
ongoing lumbar and cervical spine pain.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a back disorder on a 
direct basis or as being secondary to the service-connected 
idiopathic seizures with depressive features.  The reasons 
follow.

As to direct service connection, while the veteran has 
brought forth evidence of cervical and lumbar spine 
disorders, he has not brought forth competent evidence of a 
nexus between the post service cervical and lumbar disorders 
and service.  The service medical records are silent for any 
back complaints.  When the veteran's back was examined, it 
was found to be normal.  The first showing of any specific 
back complaints was in 1977, which is more than five years 
following the veteran's discharge from service.  When 
degenerative arthritis was diagnosed in 1976, there was no 
report that it was in the veteran's spine.  Regardless, there 
is no evidence that degenerative arthritis of the spine was 
manifested to a compensable degree within one year following 
the veteran's discharge from his first period of service.  
Since he did not serve 90 days during his second period of 
service, he is not entitled to presumptive service connection 
for arthritis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Thus, there is no competent evidence of record that provides 
a basis for recognizing a relationship between the post 
service cervical and lumbar spine disorders and the veteran's 
service, and service connection cannot be granted on this 
basis.

While the veteran may assert that his back disorder is the 
result of service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As to secondary service connection, the veteran reports that 
he fell and sustained injuries at work in 1972, when a 
seizure made him unable to avoid a falling log.  The Board 
acknowledges that there is room for debate as to whether the 
veteran's assertion constitutes competent evidence that a 
seizure prevented him from avoiding injury from the falling 
log in 1972.  Regardless, the Board notes that the claims 
file does not contain any competent evidence that links the 
current back disorder to any injury sustained in a workplace 
accident in 1972.  The veteran was hospitalized with 
diagnoses of degenerative arthritis in 1976 and did not 
report having sustained an injury to his back while at work.  
Even when the veteran first complained of back pain in 1977, 
he did not attribute it to a 1972 work accident or to his 
service-connected idiopathic seizures with depressive 
features.  In the absence of competent evidence linking a 
current back disorder to the service-connected idiopathic 
seizures with depressive features, the Board finds that the 
claim for service connection for a back disorder cannot be 
granted.  Therefore, secondary service connection for a 
psychiatric disorder is not warranted.

Although the veteran has asserted that there is a 
relationship between the back disorder and his service-
connected idiopathic seizures with depressive features, he is 
not competent to make such an assertion, as that requires a 
medical opinion.  See Espiritu, 4 Vet. App. at 494.

Again, the Board has thoroughly reviewed the evidence of 
record and cannot find competent evidence of a nexus between 
a current back disorder and service or the service-connected 
idiopathic seizures with depressive features.  For the 
reasons stated above, the Board finds that the preponderance 
of evidence is against the veteran's claim for service 
connection for a back disorder on a direct basis and as being 
secondary to a service-connected disability, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Bilateral leg disorder

The veteran contends that he has disorders affecting his 
lower extremities that were caused by a fall during service, 
and by injuries sustained in a workplace accident in 1972, in 
which a log fell and rolled onto him.

The veteran's service medical records show that in a January 
1969 report of medical examination, clinical evaluation of 
the lower extremities was normal.  In March 1971, he received 
treatment for a small laceration of the left lower leg.  On 
examination in December 1971, a scar was noted on the 
veteran's left lower leg.  On reports of medical history 
completed by the veteran in December 1971 (there were two), 
he denied any history of lower extremity pain.  

VA medical records from 1975 and 1976 reflect that the 
veteran complained of severe pain in his lower extremities, 
including knee and hip aches.  In April 1977, he reported 
that his hips were stiff and painful on ambulation.  In June 
1977, he reported pain in his feet, ankles, knees, and hips.  
The examiner noted that the veteran used a cane to walk.  The 
veteran reported that his legs gave out regularly.  In August 
1977, he complained of pain in his left foot, right knee, and 
right hip.  He reported that in 1972 a log had fallen from 
twenty feet up, and had fallen on his left foot.  A report of 
inpatient treatment in December 1978 through January 1979 
noted the veteran's complaints of persistent pain in his legs 
and lower back.  X-rays revealed a relatively normal body 
architecture throughout, although the veteran was noted to 
have a slight postural variation, with a four millimeter 
shortness of the left leg.  In October 1980, the veteran 
reported that in August 1972 he had had a seizure at work, 
and a log had rolled over his foot.  On VA examination in 
October 1982, the veteran complained of pain in his left leg.

VA medical records from 1991 and 1992 noted that the veteran 
wore braces on his ankles.  In October 1992, x-rays showed 
mild degenerative joint disease of the right ankle.  In 
February 1993, the veteran reported that he had sustained 
ankle injuries which occurred during a seizure.  He stated 
that his right knee problems stemmed from problems bearing 
weight on his ankles.  He reported that he awakened at night 
with pain in his legs.  An x-ray taken of his left hip taken 
in March 1993 was normal.  In April 1993, the veteran 
reported that he had fallen and bruised his right knee and 
calf.  He also reported pain in both ankles since injuries to 
his left foot and ankle in 1972.  On examination, the right 
knee had a full range of motion and good stability.  X-rays 
showed that both ankles were normal, and that the right knee 
was normal except for a bony exostosis on the upper aspect of 
right tibia.  In October 1993, the veteran claimed that he 
had a bilateral ankle condition and a right knee condition 
that were secondary to injury suffered during a service-
connected seizure.

In February 1994, the veteran reported aching pain in his 
left hip.  He reported that the hip pain had been present 
since a logging accident in 1972, in which his left ankle was 
also injured.  The examiner noted that the veteran wore 
braces on both ankles and knees.  He reported that he had 
been having spasms and giving way of the left lower extremity 
for three years.  The examiner found full ranges of motion of 
the hips and left knee, with normal patellar and Achilles' 
reflexes.  X-rays of the left hip showed no significant 
abnormality.

In a 1996 neurological evaluation, the veteran reported 
chronic spasms and cramping in his legs, and numbness in his 
left leg.  The examiner stated that a magnetic resonance 
imaging did not show any significant lesions in the lower 
extremities to cause this problem.  He noted that the veteran 
wore braces on his ankles.  The examiner reported that the 
veteran had been seen by physical therapy and that they did 
not feel that the veteran was in need of leg braces.

At an October 1996 RO hearing, the veteran reported that he 
had sustained injuries to his legs during service, when he 
fell down some stairs in 1969, and after service, in 1972, 
when a small seizure prevented him from avoiding a log that 
rolled over his left foot and ankle and knocked him down.  In 
the 1972 accident, he reported, he had landed on his left 
hip, and he had developed swelling in his left foot and leg, 
up into his knee.  He reported that he had continued to have 
pain in his left hip since the 1972 accident.  He reported 
that he currently wore braces on both ankles every day.  He 
reported that he used a cane for walking outside of his 
house, that he walked very slowly, and that he limped if he 
walked at a normal pace.

On VA examination in September 1997, the examiner noted that 
the veteran used a cane to walk, and that he wore braces on 
both knees.  The veteran reported that his knees buckled 
despite wearing braces.  The examiner noted that the veteran 
limped when walking.  On neurological examination, the 
examiner noted some weakness in the tibialis anterior and 
foot dorsiflexors bilaterally, secondary to an old injury.  
In December 1997, the veteran reported chronic knee pain.  In 
April 1998, he reported increasing leg pain, and difficulty 
standing and walking.  In May 1998, it was noted that the 
veteran had foot drop, and that he needed a replacement for a 
brace that had broken.  The veteran reported that he had not 
been able to accept a job as a cook because he was unable to 
remain standing for long enough periods.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder on 
a direct basis or as being secondary to a service-connected 
disability or service-connected disabilities.  The reasons 
follow.

As to direct service connection, while in recent years 
physicians have noted mild arthritis in the right ankle, and 
muscular weakness in the lower legs and feet, the veteran has 
not brought forth competent evidence of a nexus between the 
post service bilateral leg disorder and service.  While the 
service medical records show that the veteran sustained a 
small laceration to his leg, the veteran's complaints as to 
his lower extremities do not appear to relate to the 
laceration.  Regardless, following the March 1971 laceration, 
clinical evaluations of the veteran's lower extremities in 
early and later December 1971 were normal.  Thus, no chronic 
lower extremity or lower extremities disorder was shown in 
service.  

The first showing of any specific leg complaints was in 1977, 
which is more than five years following the veteran's 
discharge from service.  When degenerative arthritis was 
diagnosed in the 1976 VA hospitalization summary reports, 
there was no report that it was in the veteran's lower 
extremities.  Regardless, there is no evidence that 
degenerative arthritis of the ankle was manifested to a 
compensable degree within one year following the veteran's 
discharge from his first period of service.  Since he did not 
serve 90 days during his second period of service, he is not 
entitled to presumptive service connection for arthritis.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

While one physician stated that the muscular weakness of the 
lower extremities was due to an old injury, he did not state 
the specifics of the "old injury," whether it was in 
service or post service.  Therefore, the Board finds that 
there is no competent evidence of record that provides a 
basis for recognizing a relationship between the post service 
bilateral leg disorder and the veteran's service, and service 
connection cannot be granted on this basis.

While the veteran may assert that his bilateral leg disorder 
is the result of service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As to secondary service connection, the veteran reports that 
he fell and sustained injuries at work in 1972, when a 
seizure made him unable to avoid a falling log.  The Board 
acknowledges that there is room for debate as to whether the 
veteran's assertion constitutes competent evidence that a 
seizure prevented him from avoiding injury from the falling 
log in 1972.  Regardless, the Board notes that the claims 
file does not contain any competent evidence that links the 
current bilateral leg disorder to any injury sustained in a 
workplace accident in 1972 as a result of the seizure.  The 
veteran was hospitalized with diagnoses of degenerative 
arthritis in 1976 and did not report having sustained an 
injury to his legs while at work.  Even when the veteran 
first complained of bilateral leg pain in 1977, he did not 
attribute it to a 1972 work accident.  In the absence of 
competent evidence linking a current bilateral leg disorder 
to the service-connected idiopathic seizures with depressive 
features, the Board finds that the claim for service 
connection for a bilateral leg disorder cannot be granted.  
Therefore, secondary service connection for a bilateral leg 
disorder is not warranted.

Although the veteran has asserted that there is a 
relationship between the bilateral leg disorder and his 
service-connected idiopathic seizures with depressive 
features, he is not competent to make such an assertion, as 
that requires a medical opinion.  See Espiritu, 4 Vet. App. 
at 494.

Again, the Board has thoroughly reviewed the evidence of 
record and cannot find competent evidence of a nexus between 
a current bilateral leg disorder and service or the service-
connected idiopathic seizures with depressive features.  For 
the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral leg disorder on a direct 
basis and as being secondary to a service-connected 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a back disorder on a direct basis and 
as secondary to the service-connected idiopathic seizures 
with depressive features is denied.

Service connection for a bilateral leg disorder on a direct 
basis and as secondary to the service-connected idiopathic 
seizures with depressive features is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

